Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method and non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the independent claims, in part, by:
receiving a search request including information relating to a class of vehicles that the buyer seeks to purchase;
determining that one or more dealers has a vehicle relating to the search request in inventory;
providing information identifying the one or more dealers and each respective vehicle;
receiving a selection from the buyer from the provided information of the one or more dealers;
transmitting a notice to a dealer associated with the selected dealer that the buyer selected the respective vehicle and the respective dealer, whereby the notice further includes a set of prequalification loan terms for the buyer;
receiving a notification that at least one prequalification loan term for the buyer changed;
receiving a request to approve or alter one or more of the prequalified loan terms;-3-Continuation of Application No.: 15/826,956

communicating the updated financing information to the selected dealer by identifying the at least one changed prequalified loan term.

The steps of above under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities) but for the recitation of generic computer components.   That is other than reciting a non-transitory computer-readable medium storing instructions, one or more processors, a mobile device, an interface of the mobile device, an inventory of one or more dealer systems, a dealer system, an access link, and a link (for the dealer) nothing in the claim elements are directed towards anything other than commercial or legal interactions for purchasing a vehicle at a dealership.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a non-transitory computer-readable medium storing instructions, one or more processors, a mobile device, an interface of the mobile device, an inventory of one or more dealer systems, a dealer system, an access link, and a link.  Additionally claims the recite the steps of:
providing, to a mobile device, user interface instructions for displaying an interface on the mobile device for a buyer to purchase a vehicle;
providing, in response to the notification and via the interface of the mobile device, an access link to the buyer for remotely accessing an interface identifying the at least one changed prequalified loan term;
in response to the link being accessed, receiving, via the interface of the mobile device, a request to approve or alter one or more of the prequalified loan terms;

-3-Continuation of Application No.: 15/826,956
The non-transitory computer-readable medium storing instructions, one or more processors, mobile device, interface of the mobile device, inventory of one or more dealer systems, dealer system,  access link, and link(for the dealer) are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of e-commerce for purchasing a vehicle.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  With regards to “providing, to a mobile device, user interface instructions for displaying an interface on the mobile device for a buyer to purchase a vehicle;” This is merely applying the abstract idea with a mobile device as any displaying of information would require some sort of instructions.  With regards to:
providing, in response to the notification and via the interface of the mobile device, an access link to the buyer for remotely accessing an interface identifying the at least one changed prequalified loan term;
in response to the link being accessed, receiving, via the interface of the mobile device, a request to approve or alter one or more of the prequalified loan terms;
communicating the updated financing information to the dealer of the selected dealer by providing a link for accessing the interface identifying the at least one changed prequalified loan term.
These steps describing using a link for sending or receiving information.  This could be as simple as the notification containing a generic website for collecting and updating information, by accessing the link the user is merely launching a web browser.  This is limiting the abstract idea to particular environment (e-commerce) for collecting and receiving information needed to obtain a loan for a 
The specification does not provide any indication that the non-transitory computer-readable medium storing instructions, one or more processors, mobile device, interface of the mobile device, inventory of one or more dealer systems, dealer system,  access link, and link(for the dealer) is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-readable medium storing instructions, one or more processors, mobile device, interface of the mobile device, inventory of one or more dealer systems, dealer system,  access link, and link to perform the steps of receiving a search request including information relating to a class of vehicles that the buyer seeks to purchase; determining that one or more dealers has a vehicle relating to the search request in inventory; providing information identifying the one or more dealers and each respective vehicle; receiving a selection from the buyer from the provided information of the one or more dealers; transmitting a notice to a dealer associated with the selected dealer that the buyer selected the respective vehicle and the respective dealer, whereby the notice further includes a set of prequalification loan terms for the buyer; receiving a notification that at least one prequalification loan term for the buyer changed; receiving a request to approve or alter one or more of the prequalified loan terms; determining updated financing information, based on the one or more altered terms received; and communicating the updated financing information to the selected dealer by identifying the at least one changed prequalified loan term; amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network (via the links and device interfaces), and storing and retrieving information from the network database (with respect determining from an inventory of one or more dealer systems, and receiving information via the links).  Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claim 33 receiving a notification and receiving instructions is merely receiving information over a network (presumably), as are steps in claims 44, and 48 and fail to establish the claims are direct towards patent eligible limitations.  Claims 34-42, and 46-47, describe commercial and legal interactions but the recitation of generic components and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. Similar to claim 33, claim 43 recites identifying a location on a Electric Power Group).   The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694